Exhibit 99.1 N E W SR E L E A SE For Immediate Release One American Row PO Box 5056 Hartford CT 06102-5056 www.phoenixwm.com Contacts: Media Relations Investor Relations Alice S. Ericson, 860-403-5946 Naomi Baline Kleinman, 860-403-7100 alice.ericson@phoenixwm.com pnx.ir@phoenixwm.com Andrew J. McMahon Elected to The Phoenix Companies, Inc. Board of Directors Hartford, Conn., July 16, 2015 –The Phoenix Companies, Inc. (NYSE: PNX) today announced the election of Andrew J. McMahon to its Board of Directors, effective today. “Andrew has extensive management, governance and sales leadership experience in the insurance and financial services industry,” said John H. Forsgren, Phoenix’s chairman of the Board. “He has a deep understanding of strategy as well as finance and will be a strong asset to the Phoenix Board.” Mr. McMahon most recently founded Vitae Analytics, Inc., a big data analytics firm focused on insurance and asset management domains. Previously, he spent nine years with AXA, including as president and a board member of AXA Equitable Life Insurance Company, an AXA Global Life and Savings Board member, head of the Wealth Management and Financial Protection Businesses, chairman of AXA Advisors, and head of the Strategic Initiatives Group. Earlier in his career, he was principal at McKinsey & Company, Inc. and held various roles at General Electric Company. Mr. McMahon is a member of the Fairfield University Board of Trustees. He has a Masters of Business Administration degree from Columbia University and a bachelor’s degree from Fairfield University. ABOUT PHOENIX The Phoenix Companies, Inc. (NYSE:PNX) helps financial professionals provide solutions, including income strategies and insurance protection, to families and individuals planning for or living in retirement. Founded as a life insurance company in 1851, Phoenix offers products and services designed to meet financial needs in the middle income and mass affluent markets. Its distribution subsidiary, Saybrus Partners, Inc., offers solutions-based sales support to financial professionals and represents Phoenix’s products among key distributors, including independent marketing organizations and brokerage general agencies. Phoenix is headquartered in Hartford, Connecticut, and its principal operating subsidiary, Phoenix Life Insurance Company, has its statutory home office in East Greenbush, New York. PHL Variable Insurance Company has its statutory home office in Hartford, Connecticut, and files annual and other periodic reports under the Securities Exchange Act of 1934. For more information, visit www.phoenixwm.com. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The foregoing contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.We intend for these forward-looking statements to be covered by the safe harbor provisions of the federal securities laws relating to forward-looking statements.These forward-looking statements include statements relating to, or representing management’s beliefs about, future events, transactions, strategies, operations and financial results, including, without limitation, our expectation to provide information within anticipated timeframes and otherwise in accordance with law, the outcome of litigation and claims as well as regulatory examinations, investigations, proceedings and orders arising out of the restatements and the failure by Phoenix and its wholly owned subsidiary, PHL Variable Insurance Company, to file SEC reports on a timely basis, potential penalties that may result from failure to timely file statutory financial statements with state insurance regulators, and Phoenix’s ability to satisfy its requirements under, and maintain the listing of its shares on, the NYSE, and Phoenix’s ability to obtain regulatory approval to de-stack its insurance company subsidiaries and to effect the de-stacking in the anticipated time frame or at all. Such forward-looking statements often contain words such as “will,” “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “is targeting,” “may,” “should” and other similar words or expressions.Forward-looking statements are made based upon management’s current expectations and beliefs and are not guarantees of future performance.Our ability to maintain a timely filing schedule with respect to our SEC filings is subject to a number of contingencies, including but not limited to, whether existing systems and processes can be timely updated, supplemented or replaced, and whether additionalfilings may be necessary in connection with the restatements. Our actual business, financial condition or results of operations may differ materially from those suggested by forward-looking statements as a result of risks and uncertainties which include, among others, those risks and uncertainties described in any of our filings with the SEC.Certain other factors which may impact our business, financial condition or results of operations or which may cause actual results to differ from such forward-looking statements are discussed or included in our periodic reports filed with the SEC and are available on our website at www.phoenixwm.com under “Investor Relations.”You are urged to carefully consider all such factors.We do not undertake or plan to update or revise forward-looking statements to reflect actual results, changes in plans, assumptions, estimates or projections, or other circumstances occurring after the date of this new release, even if such results, changes or circumstances make it clear that any forward-looking information will not be realized.If we make any future public statements or disclosures which modify or impact any of the forward-looking statements contained in or accompanying this news release, such statements or disclosures will be deemed to modify or supersede such statements in this news release. ###
